DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an operation power unit arranged to receive… in claim 1
a standby power unit arranged to receive… in claim 1
a power distribution unit arranged to forward… in claim 1
a power control unit arranged to control… in claim 1
a power monitoring section arranged to monitor… in claim 1
the power monitoring section is arranged to monitor… in claim 2
the power monitoring section is arranged to compare… in claims 3, 10
the power monitoring section is arranged to determine… in claim 4
the power control unit is arranged to control… in claims 4-5, 12
the power control unit is arranged to switch… in claim 5
a power source device arranged to provide… in claim 6

a setting unit arranged to adjust… in claim 11
a communication unit arranged to detect… in claim 12
a standby power provision step, in which the power providing device receives… in claim 14
a transition step, in which the power providing device receives… in claim 14
an operation power provision step, in which the power providing device receives… in claim 14
a monitoring sub-step of monitoring… in claim 14
program code means for causing… in claim 16
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification discloses the followings:
power operation power unit as corresponding to main power circuit 21 (FIG. 1; FIG. 2; paragraph [0062] of Patent Application Publication US 2018/0239407 A1)
standby power unit as corresponding to uplink PD unit 231 including a negotiation unit (FIG. 2; paragraph [0066] of Patent Application Publication US 2018/0239407 A1)
power distribution unit as corresponding to PSE manager 28 (FIG. 2; paragraph [0066] of Patent Application Publication US 2018/0239407 A1)
power control unit as comprising standby manager 211 and current observer 212 
power monitoring section as corresponding to current observer 212 (FIG. 2; paragraph [0066] of Patent Application Publication US 2018/0239407 A1).  There is however no disclosed structure associated with the power monitoring section and there is no clear algorithm associated with the power monitoring section in the specification; the power monitoring section is only disclosed in the specification in terms of its functions (see paragraphs [0018], [0020], [0022] of Patent Application Publication US 2018/0239407 A1)
power source device as corresponding to external power bus 27 (FIG. 2; paragraph [0032] and paragraph [0035] of Patent Application Publication US 2018/0239407 A1), internal battery (paragraph [0032] and paragraph [0035] of Patent Application Publication US 2018/0239407 A1), and/or center PSE 1 (FIG. 1; paragraph [0057] of Patent Application Publication US 2018/0239407 A1)
there is no disclosed structure associated with the negotiation unit and there is no clear algorithm associated with the negotiation unit in the specification; the negotiation unit is only disclosed in the specification in terms of its functions (see paragraphs [0028], [0066] of Patent Application Publication US 2018/0239407 A1)
there is no disclosed structure associated with the setting unit and there is no clear algorithm associated with the setting unit in the specification; the setting unit is only disclosed in the specification in terms of its functions (see paragraph [0042] of Patent Application Publication US 2018/0239407 A1)
communication unit as corresponding to data observer 213 (FIG. 2; paragraph [0066] of Patent Application Publication US 2018/0239407 A1).  There is however no 
standby power provision step as being performed by the power providing device – with the power providing device corresponding to element 2’ (FIG.2; paragraph [0066] of Patent Application Publication US 2018/0239407 A1)
transition step as being performed by the power providing device – with the power providing device corresponding to element 2’ (FIG.2; paragraph [0066] of Patent Application Publication US 2018/0239407 A1)
operation power provision step as being performed by the power providing device – with the power providing device corresponding to element 2’ (FIG.2; paragraph [0066] of Patent Application Publication US 2018/0239407 A1)
monitoring sub-step as being performed by a power monitoring section – with the power monitoring section corresponding to current observer 212 (FIG. 2; paragraph [0066] of Patent Application Publication US 2018/0239407 A1).  There is however no disclosed structure associated with the power monitoring section and there is no clear algorithm associated with the power monitoring section in the specification; the power monitoring section is only disclosed in the specification in terms of its functions (see paragraphs [0018], [0020], [0022] of Patent Application Publication US 2018/0239407 A1)
there is no disclosed structure associated with program code means and there is no clear algorithm associated with the program code means in the specification; the program code means is only disclosed in the specification in terms of its functions (see paragraph [0046] of Patent Application Publication US 2018/0239407 A1)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As indicated above, the specification does not provide adequate structure for a power monitoring section (claims 1-4, 10), a negotiation unit (claim 6), a setting unit (claim 11), a communication unit (claim 12), a monitoring sub-step (claim 14), and program code means (claim 16).  The claims fail to comply with the written description requirement because they contain subject matter which was not described in the specification with sufficient details to reasonably convey to one skilled in the relevant art that the applicant, at the time the application was effectively filed, had possession of the claimed invention.

Claims 1-14, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A.	Claim limitations “a power monitoring section arranged to monitor the power forwarded by the power distribution unit” in claim 1, “the power monitoring section is arranged to monitor the forwarded power by monitoring a current” in claim 2, “the power monitoring section is arranged to compare a first power and a second power forwarded respectively” in claim 3, “the power monitoring section is arranged to determine a first derivative of the forwarded power” in claim 4, “the power monitoring section is arranged to compare the power forwarded by the power distribution unit and/or an amount of power forwarded to a particular power receiving device with a respective overpower threshold” in claim 10, “a negotiating unit for negotiating an amount of provided standby power with the power source device” in claim 6, “a setting unit arranged to adjust the predetermined monitoring period” in claim 11, “a communication unit arranged to detect communication data provided to one or more of the power receiving devices” in claim 12, “a monitoring sub-step of monitoring the power forwarded by the power providing device” in claim 14, and “program code means for causing the power providing device to carry out the method of claim 14” in claim 16 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the respective entire claimed functions and to clearly link the structure, material, or acts to the respective functions. The specification does not disclose corresponding structures, materials or acts for a power monitoring section, a negotiation unit, a setting unit, a communication unit, a monitoring sub-step, and program code means for performing the respective claimed functions.  Claims 1-14, 16 are therefore indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. 
For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.

B.	Claim 16 recites “a power providing device as defined in claim 14” in lines 1-2.   Claim 16 is indefinite because a power providing device is not defined in claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (US 2008/0191558 A1) in view of Döbbeler et al. (US 2011/0007773 A1). 
As per claim 1, Azuma teaches a power providing device (21, FIG. 2) for providing power to a plurality of power receiving devices (31a, 31b – FIG. 2), comprising:
an operation power unit (212, FIG. 2) arranged to receive, in an operation mode of the power providing device, operation power from an external operation power source (AC for client device 21 – FIG. 2; [0036], lines 5-9),
a standby power unit (2111, FIG. 4) arranged to receive, in a standby mode of the power providing device, standby power from a standby power source (PSE 114, FIG. 2; [0031], lines 3-10), the standby power being lower than the operation power ([0044]-[0045]; [0048], lines 4-13; [0050], lines 5-6; [0025]; [0036]-[0037]),
a power distribution unit (214, FIG. 2) arranged to forward power received from the operation power unit or the standby power unit to one or more power receiving devices (FIG. 2; [0036]-[0037]), and
a power control unit (2112, 2114 - FIG. 4) arranged to control the operation power unit to switch between an ON-state and an OFF-state ([0045], lines 4-8; [0050], lines 5-24),
wherein the power control unit includes a power monitoring section (2112, FIG. 4; [0050], lines 2-11) arranged to monitor the power forwarded by the power distribution unit, wherein the power control unit is arranged to control the operation power unit to switch to the ON-state when the power monitoring section detects that an increase of the power forwarded by the power distribution unit exceeds a predetermined detection threshold, thus switching from the standby mode to the operation mode ([0050], lines 2-24; S103-S104, FIG. 5; predetermined protection threshold is predetermined upper level of power supplied by way of cable CA1).
Azuma does not specifically teach the power monitoring section detecting an increase of the power forwarded by the power distribution unit over a predetermined monitoring period by sampling the power at a periodic rate, and the power control unit adjusting the periodic rate based on the sampling results.
Döbbeler teaches choosing a higher sampling rate to detect quicker current change over time with corresponding accuracy ([0044], lines 8-11).  Döbbeler therefore suggests detecting an increase of a power over a predetermined monitoring period by sampling the power at a periodic rate and adjusting the periodic rate based upon the sampling results indicating a quicker increase in power and a quicker current change for better accuracy. 
Döbbeler would have suggested to one skilled in the art prior to the effective filing date of the claimed invention to have the power monitoring section detect an increase of the power forwarded by the power distribution unit over a predetermined monitoring period by sampling the power forwarded by the power distribution unit at a periodic rate, and to have the power control unit adjust the periodic rate based on the sampling results indicating a quicker increase in power and a quicker current change for better accuracy.
As per claim 2, Azuma suggests the power monitoring section being arranged to monitor the forwarded power by monitoring a current ([0050], lines 2-11; [0048], lines 6-9).
As per claim 3, Azuma/Döbbeler suggests the power monitoring section being arranged to compare a first power and a second power forwarded respectively, wherein the interval between the time of forwarding the first power and the time of forwarding the second power corresponds to the predetermined monitoring period (power being sampled at a periodic rate to detect increase of the power forwarded by the distribution unit over a predetermined monitoring period (see rejection of claim 1 above) suggests the power monitoring section being arranged to compare a first power and a second power forwarded respectively, wherein the interval between the time of forwarding the first power and the time of forwarding the second power corresponds to the predetermined monitoring period).
As per claim 5, Azuma/Döbbeler suggests the power control unit having a standby state and a control state, wherein the power control unit is arranged to switch from the standby state to the control state when the power monitoring section detects that an increase of the power forwarded by the power distribution unit over a predetermined pre-detection monitoring period exceeds a predetermined pre-detection threshold (detecting an increase of a power over a predetermined monitoring period by sampling the power at a periodic rate and adjusting the periodic rate based upon the sampling results (see rejection of claim 1 above) suggests a standby state before adjustment of the periodic rate and a control state after the adjustment of the periodic rate; predetermined pre-detection monitoring period corresponds to periodic rate prior to adjustment; predetermined pre-detection threshold corresponds to predetermined upper level of power supplied by way of cable CA1), and 
wherein, in the control state, the power control unit is arranged to control the operation power unit to switch to the ON-state when the power monitoring section detects that the increase of the power forwarded by the power distribution unit over the predetermined monitoring period exceeds the predetermined detection threshold (detecting an increase of a power over a predetermined monitoring period by sampling the power at a periodic rate and adjusting the periodic rate based upon the sampling results (see rejection of claim 1 above) suggests switching the operation unit to the ON-state when detecting the increase of the power forwarded by the power distribution unit with adjusted periodic rate; predetermined protection threshold is predetermined upper level of power supplied by way of cable CA1),
wherein the predetermined pre-detection monitoring period is longer than the predetermined monitoring period (detecting an increase of a power over a predetermined monitoring period by sampling the power at a periodic rate and adjusting the periodic rate based upon the sampling results (see rejection of claim 1 above) suggests the predetermined pre-detection monitoring period being longer than the predetermined monitoring period).
As per claim 6, Azuma teaches the standby power source being a power source device arranged to provide power to multiple power providing devices (2a, 2b, 2c – FIG. 1) and/or power receiving devices (31a, 31b – FIG. 2), wherein the power providing device includes a negotiation unit for negotiating an amount of provided standby power with the power source device ([0025], lines 9-14 discloses adopting IEEE 802.3af; a negotiation unit for negotiating an amount of provided standby power with the power source device is provided in accordance with IEEE 802.3af ([0034], lines 1-6 of US 2016/0100048 A1 and [0038] of US 2006/0082220 A1 provide evidence of a negotiation unit for negotiating an amount of provided standby power with the power source device being provided in accordance with IEEE 802.3af)).
As per claim 7, Azuma teaches the standby power source being an external power bus (CA1, FIG. 4).
As per claim 8, Azuma teaches the power providing device being a power source equipment according to a Power-over-Ethernet standard ([0033], lines 4-5; [0027], lines 3-5).
As per claim 9, Azuma teaches the power providing device being arranged to receive standby power from the standby power source according to the Power-over-Ethernet standard ([0027], lines 3-5; FIG. 2).
As per claim 10, Azuma teaches the power monitoring section being arranged to compare the power forwarded by the power distribution unit with a respective overpower threshold (S103, FIG.5; [0050], lines 2-5), wherein the power providing device is arranged to shut down a forwarding of power to one or more of the power receiving devices based on a comparison result of the power monitoring section (S110, FIG. 5; [0055]; [0056], last 5 lines; predetermined upper level of power supplied by way of cable CA1 is considered as the overpower threshold ).
As per claim 11, Azuma/Döbbeler suggests a setting unit arranged to adjust the predetermined monitoring period (power being sampled at a periodic rate to detect increase of the power forwarded by the distribution unit over a predetermined monitoring period and adjusting the periodic rate based upon the sampling results (see rejection of claim 1 above) suggests predetermined monitoring period being adjusted).
As per claim 12, Azuma teaches a communication unit (2111, FIG. 4) arranged to detect communication data provided to one or more of the power receiving devices (YES at S102, FIG. 5; [0049]; [0053], lines 5-10; image forming section 213 FIG. 2 is a power receiving device), wherein the power control unit is arranged to control the operation power unit to switch to the ON-state when the detected communication data indicates an imminent increase in a power demand of the one or more of the power receiving devices (S108-S109, FIG. 5; [0053], lines 4-10).
As per claim 13, Azuma teaches a power distribution system (FIG. 2) comprising:
an operation power source (AC for client device 21 – FIG. 2),
a standby power source(11, 114 – FIG. 2) providing less power than the operation power source,
the power providing device according to claim 1 (21, FIG. 2) coupled to the operation power source (FIG. 2) and the standby power source (via CA1, FIG. 2), and
a plurality of power receiving devices (31a, 31b – FIG. 2) coupled to the power providing device (FIG. 2).
As per claim 14, the claim generally corresponds to claim 1 and is rejected on the same basis.
As per claim 16, the claim generally corresponds to claim 1 and is rejected on the same basis; the claim also generally corresponds to claim 14 and is rejected on the same basis.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. in view of Döbbeler et al. and Reule et al. (US 2014/0082385 A1).
As per claim 4, Azuma/Döbbeler teaches the power monitoring section being arranged to monitor the power forwarded by the power distribution unit, wherein the power control unit is arranged to control the operation power unit to switch to the ON-state when the power monitoring section detects that an increase of the power forwarded by the power distribution unit over a predetermined monitoring period exceeds a predetermined detection threshold, thus switching from the standby mode to the operation mode (see rejection of claim 1 above).  In essence, Azuma/Döbbeler teaches switching a power state from standby to operation based on a current threshold.
Azuma/Döbbeler does not specifically teach the power monitoring section being arranged to determine a first derivative of the forwarded power, wherein the power control unit is arranged to control the operation power unit to switch to the ON-state when the power monitoring section detects that the first derivative of the forwarded power exceeds a predetermined detection derivative threshold wholly during the predetermined monitoring period. In essence, Azuma/Döbbeler does not teach switching a power state from standby to operation based on a current rate of change threshold.
Reule teaches determining a current rate of change (corresponding to a first derivative of the forwarded power) and switching a power state from standby to operation based on the determined current rate of change exceeding a current rate of change threshold (corresponding to claimed predetermined detection derivative threshold during the predetermined monitoring period) instead of or in addition to monitoring a current (corresponding to claimed power forwarded by the distribution unit) and switching a power state from standby to operation based on current exceeding a current threshold (corresponding to claimed predetermined detection threshold) ([0021], last 11 lines).  
Reule would have suggested to one skilled in the art before the effective filing date of the claimed invention to have the power monitoring section being arranged to determine a first derivative of the forwarded power, and to have the power control unit being arranged to control the operation power unit to switch to the ON-state when the power monitoring section detects that the first derivative of the forwarded power exceeds a predetermined detection derivative threshold wholly during the predetermined monitoring period to change a power state from standby to operation – instead of or in addition to the power monitoring section being arranged to monitor the power forwarded by the power distribution unit, and the power control unit being arranged to control the operation power unit to switch to the ON-state when the power monitoring section detects that an increase of the power forwarded by the power distribution unit over a predetermined monitoring period exceeds a predetermined detection threshold to change a power state from standby to operation (as required in claim 1).

Response to Arguments
Applicant's arguments filed October 23, 2000 with respect to the rejections under 35 USC 112(a) and 35 USC 112(b) have been fully considered but they are not persuasive. 
Applicant argues that sufficient structures exists in the application to perform the claimed functions of claim elements identified by the prior office action as lacking structure - by citing paragraph [0005] for discussing a prior art invention in which the well-known use of an external power bus is employed, paragraph [0063] for specifically relating to a “setting unit”, paragraph [0068] for discussing well-known “measuring current per channel”, paragraph [0076] for discussing detecting changes in measured current using HW circuitry, and paragraph [0098] for reciting “Operations like forwarding of power, monitoring, detecting, comparing and controlling can be implemented as program code means of a computer program and/or as dedicated hardware”.
The argument is not persuasive because it is not clear how the cited paragraphs [0005] support the structure of any of a power monitoring section, a negotiation unit, a setting unit, a communication unit, a monitoring sub-step and program code means.  More specifically, it is not clear how the well-known use of an external power bus (paragraph [0005]) supports the structure of any of the aforementioned claim elements, how paragraph [0063] relates to a setting unit for performing the claimed function (a setting unit arranged to adjust the predetermined monitoring period - recited in claim 11), how well-known “measuring current per channel” (paragraph [0068]) supports the structure of any of the aforementioned claim elements, how detecting changes in measured current using HW circuitry (paragraph [0076]) supports the structure of any of the aforementioned claim elements, and how operations like forwarding of power, monitoring, detecting, comparing and controlling can be implemented as program code means of a computer program and/or as dedicated hardware (paragraph [0098]) supports the structure of any of the aforementioned claim elements.
Note that HW circuitry, program code means, dedicated hardware all suggest a structure. However, HW circuitry, program code means, dedicated hardware – by themselves - do not provide enough disclosure to suggest to one skilled in the art what the structure is.  
Note further that the well-known use of an external power bus and well-known “measuring current per channel” do not necessarily suggest structures associated with any of the aforementioned claim elements – because the claim elements may not have the structures that are well-known on the basis that the claimed invention is supposedly an improvement over the prior art.
Note also that paragraph [0063], in its entirety, discloses [0063] The further PSE 2 includes a button 25 and a signal indicator 26. By pressing the button 25 the user of the system 10 is able to manually calibrate, after installation, the current (or more generally the power demand) during a typical standby situation. The signal indicator 26 is used to show the standby state, e.g. for diagnostics. It is therefore not clear how paragraph [0063] relates to a setting unit arranged to adjust the predetermined monitoring period recited in claim 11.

Applicant’s arguments filed October 23, 2000 with respect to the rejections over prior art have been considered but are moot in view of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANH Q NGUYEN whose telephone number is (571)272-4154.  The examiner can normally be reached on M, W-F (10:30AM-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAWEED ABBASZADEH can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANH Q NGUYEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        TQN: January 14, 2021